DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on August 8, 2022, has been entered.  Claims 1, 6, 7, 14-20, 23 and 25-30 are currently pending in the application.  Claims 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2020.  
The previous 112 (a) rejections of claims 1, 6, 7, 14-17, 23 and 25 have been withdrawn in view of the amendments to claim 1.  The previous 112 (b) rejection of claim 25 has been withdrawn in view of the amendments to claim 25.

Claim Objections

Claim 1 is objected to because of the following informalities:  line 4: change “hydroxypropyymethylcellulose” to “hydroxypropylmethylcellulose”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 14-17, 23, 25, 29 and 30 are rejected under 35 U.S.C. 103 as obvious over Altom et al. (US 2007/0202154) in view of Josephson et al. (US 2008/0299286), Perlman et al. (US 2008/0044539) and Farber et al. (WO 2004/014152). 
Regarding claims 1, 6 and 7, Altom et al. teach an extruded and dried pet food composition that includes cereal grains (i.e., carbohydrates), protein and fiber (p. 6 col. 1; [0085]).  The fiber component includes a combination of pecan shells, which are a source of insoluble fiber [0032].  Altom et al. teach the pet food further comprises other sources of poorly-fermentable fibers including cellulose, hemicellulose and cellulose ethers (i.e., cellulosic material) [0047].  The pet food of Altom et al. is also taught to comprise fermentable (i.e., soluble) fibers including tomato pomace, beet pulp and citrus pulp [0046].
Regarding the amount of insoluble fiber source, Altom et al. teach that the pet food composition comprises from about 0.5 to 10% pecan nut shell [0038].  Therefore, it would have been obvious to have included an amount of insoluble fiber as claimed, as Altom et al. teach a range for insoluble fiber (0.5 to 10%) in their pet food that encompasses the claimed range.  It further would have been obvious to have provided the insoluble fiber source consisting of the pecan fiber and cellulosic material in amounts as claimed, as the total amount of insoluble fiber claimed is consistent with the amount of insoluble fiber taught by the prior art and applicant is using the same insoluble fiber sources as taught by the prior art.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP § 2144.05. Further, specific examples in Altom et al. teach 3% and 5% pecan nut shell (p. 6-Examples 3 and 4).  Therefore, the claimed amount of insoluble fiber source would have been obvious based on the teachings of Altom et al.
Regarding the ratio of soluble fiber to insoluble fiber, Altom et al. teach that the nut shell (i.e., insoluble fiber) is present at up to 20% by weight of the pet food composition [0038], while the supplemental fiber, which includes both soluble and insoluble fiber, is present from about 5 to 20% by weight of the pet food [0043].  These amounts for ranges overlap and thereby render obvious the claimed ranges.  Further, where Altom et al. speak to the effects imparted by both the insoluble and soluble fibers ([0032], [0041]), one of ordinary skill would have been able to have adjusted the amount of the fiber sources to have arrived at ratios as claimed through no more than routine experimentation.
Regarding the “fibrillary network,” given that Altom et al. teach a fiber component comprising a soluble fiber source and an insoluble fiber source as set forth above, the teachings of Altom et al. are considered to meet the claimed “fibrillary network” comprising a soluble and insoluble fiber source.
  Regarding claims 1, 14 and 15, Altom et al. teach the pet food comprising animal protein at 20 to 50% by weight of the pet food [0054].  However, Altom et al. is silent as to the pet food composition comprising a hydrolyzed animal protein as claimed.
Josephson et al. teach a pet food composition comprising an animal protein, where the animal protein is a hydrolyzed chicken livers present at 25% by weight of the composition (p. 3 Formula 2).  Josephson et al. also teach hydrolyzed liver as palatability enhancing [0009].
Therefore, where Altom et al. teach the pet food comprising an animal protein in an amount encompassing the claimed amount, and where Josephson et al. teach that hydrolyzed chicken livers were known to be contained in pet foods in amounts falling within in the claimed range, it would have been obvious to have included hydrolyzed chicken liver in a pet food in an amount claimed as the amount is consistent with amounts reported in the prior art.
Altom et al. is also silent as to the pet food comprising one or more polymers and a source of polyphenols as claimed.
Regarding the polymers, Altom et al. teach that their composition may comprise a source of carbohydrates [0065].  Farber et al. teach a system for delivering biologically active components to animals (p. 9 lines 14-20).  The composition of Farber et al. includes cellulose gums as carbohydrates, with the cellulose gums taught by Farber et al. including methylcellulose and hydroxypropyl methylcellulose (p. 16, lines 18-20).
Therefore, where Altom et al. teach their pet food composition comprising carbohydrates, and where Farber et al. teach cellulose gums as claimed as carbohydrates to be included in compositions suitable for administration to animals, it would have been obvious to have included a polymer as claimed that is a cellulose gum in the composition of Altom et al. to function as a carbohydrate as the claimed polymers were known to be included in compositions administered to animals.  Further, the inclusion of the claimed polymers would have required no more than routine experimentation, and would have been expected to continue to provide a pet food comprising carbohydrates.
Regarding the source of polyphenols, Altom et al. teach that the pet food may comprise antioxidants [0058].
Perlman et al. teach green tea extract, cranberry pomace and pomegranate extract as sources of polyphenolic antioxidants [0096, 0113].
Therefore, where Altom et al. teach that their pet food may comprise antioxidants, it would have been obvious to have included cranberry pomace, pomegranate extract and green tea extract as these three ingredients are known to be sources of polyphenolic antioxidants as taught by Perlman et al.  The presence of these components would have been expected to function as antioxidants, as is recognized in the art.  Therefore, the inclusion of the claimed polyphenol sources is considered to be obvious over the prior art.
Where the combination of references teaches a pet food of that is extruded and dried, the matrix that is part of the pet food is also extruded and dried.  Therefore, the pet food provided by the combination of prior art is considered to provide a matrix “configured to deliver the polyphenols to the lower GI tract of a mammal” as well as “to decrease levels of phosphatidyl arachidonates” as claimed given the prior art provides for a combination of ingredients as claimed, in addition to being extruded and dried.
As for the “wherein” clauses, since the references disclose fiber ingredients and a polyphenol source as claimed, the polyphenol would have been delivered to the lower GI tract whenever it will be ingested by the mammal.  Note that the claims being examined are product claims and the wherein clauses appear to be directed to a future event and the result of such an event occurring.
Regarding claims 16 and 17, Altom et al. teach DHA sourced from fish oils for use in the pet food composition.  The DHA is to be present at at least about 0.15% of the pet food composition, encompassing and thereby rendering obvious the claimed range [0064].
Regarding claim 23, Perlman teaches catechins are present in green tea extract [0125].  Therefore, it would have been obvious to have included polyphenols as claimed in the pet food composition of claim 1 as polyphenols were known in the art to be included in pet food compositions.
Regarding claim 25, given that modified Altom et al. teaches a matrix including the fiber component and polyphenols as set forth above with regard to claim 1, Altom et al. is also considered to teach the matrix “consisting of” the fibrillary network and polyphenol source as any additional ingredients taught by Altom et al. and the additional prior art are considered to be part of the pet food, separate from the matrix that is included in the pet food.
Regarding claims 29 and 30, given that the combination of prior art teaches the same insoluble fiber sources and polyphenols as set forth above with regard to claims 1 and 23, the combination of prior art is considered to provide a polyphenol source that is chemically bound to the insoluble fiber source of the fiber component and is physically bound to the insoluble fiber source of the fiber component to meet claims 29 and 30.

Claims 26-28 are rejected under 35 U.S.C. 103 as obvious over Altom et al. (US 2007/0202154) in view of Josephson et al. (US 2008/0299286), Perlman et al. (US 2008/0044539), and Farber et al. (WO 2004/014152) as applied to claim 1 above, and in further view of Thombre (US 2003/0175326; cited on IDS filed June 29, 2018).
Regarding claims 26-28, modified Altom et al. teaches a pet food composition as detailed above with regard to claim 1.  Altom et al. teaches that their pet food may comprise optional ingredients, including time-release compounds [0058].  The combination of prior art is silent as to the pet food composition including one or more polymers as required by claims 26-28.
Thombre teaches controlled release formulations for inclusion in companion animal foods.  Coating materials taught by Thombre include all of cellulose acetate, cellulose acetate butyrate, and silicone [0036].
Therefore, where modified Altom et al. teaches the inclusion of time-release compounds in their pet food, it would have been obvious to have included a coated pharmaceutical agent as taught by Thombre et al. with a coating as claimed, in order to control the release of the compounds, as the claimed polymers are known to be utilized as controlled release coatings in pet food.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of controlling the release of any pharmaceutical compounds added to the pet food.

Response to Arguments

Applicant's arguments filed August 8, 2022, have been fully considered.  To the extent they apply to the current rejection, they are not persuasive.
Applicant argues that nowhere does the Office allege that the polyphenolic antioxidants are chemically or physically bound to the insoluble fiber source of the fiber component (Remarks, p. 7).
Given that the combination of prior art teaches the same insoluble fiber sources and polyphenols as claimed, the combination of prior art is considered to provide a polyphenol source that is chemically bound to the insoluble fiber source of the fiber component and is physically bound to the insoluble fiber source of the fiber component. 

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791